UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-24688 G/O BUSINESS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 76-0025986 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2202 Bluebonnet Drive Richardson, Texas 75082 (Address of Principal Executive Offices) (469) 233-6258 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:August 11, 2008 - 21,975,937 shares of common stock. G/O BUSINESS SOLUTIONS, INC. INDEX Page No. Part I Financial Information 1 Item 1. Financial Statements of G/O Business Solutions 1 Balance Sheets dated June 30,2008 and December 31, 2007 (Unaudited) 2 Statements ofExpenses for theThree and Six Months Ended June 30, 2008 and 2007 and from inception of development stage on August 15, 2006 toJune 30, 2008 (Unaudited) 3 Statements of Cash Flows for theSix Months EndedJune 30, 2008 and 2007 and from inception of development stage on August 15, 2006 toJune 30, 2008 (Unaudited) 4 Notes to the Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T. Controls and Procedures 7 Part II Other Information 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 Table of Contents PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. 1 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) BALANCE SHEETS (Unaudited) June 30, December 31, 2008 2007 ASSETS Current assets: Cash $ 8,111 $ 5,731 TOTAL ASSETS $ 8,111 $ 5,731 LIABILITIES Accounts payable $ – $ 750 Accounts payable - related party 4,746 4,746 Accrued interest - related party 14,532 12,009 Advances from stockholders 76,287 41,287 TOTAL CURRENT LIABILITIES 95,565 58,792 STOCKHOLDERS' DEFICIT: Preferred stock, $0.01 par value per share, 5,000,000 shares authorized; none issued and outstanding – – Common stock, $0.01 par value, 50,000,000 shares authorized; 21,975,937 and 21,625,937 shares issued and outstanding, respectively 219,759 216,259 Additional paid-in capital 3,514,166 3,339,166 Accumulated deficit prior to the development stage (3,518,748 ) (3,518,748 ) Deficit accumulated during the development stage (302,631 ) (89,738 ) Total stockholders’ deficit (87,454 ) (53,061 ) Total liabilities and stockholders’ deficit $ 8,111 $ 5,731 The accompanying notes are an integral part of these financial statements. 2 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended June 30, 2008 Three Months Ended June 30, 2007 Six Months Ended June 30, 2008 Six Months Ended June 30,2007 From inception of the development stage on August 15, 2006, through June 30, 2008 General and Administrative Expenses $ (5,612 ) $ - $ (210,370 ) $ - $ (210,370 ) Loss From Continuing
